


Exhibit 10.5

 

ABBVIE DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective as of January 1, 2015)

 

--------------------------------------------------------------------------------


 

ABBVIE

DEFERRED COMPENSATION PLAN

 

ARTICLE I
INTRODUCTION

 

Section 1.1            Purpose.  The AbbVie Deferred Compensation Plan (the
“Plan”) is designed to assist the Employers in attracting and retaining key
employees by providing Eligible Employees with the opportunity to defer the
receipt of a portion of their compensation and to have that deferred
compensation treated as if it were invested pending its distribution by the
Plan.

 

Section 1.2            ERISA.  The Plan is intended to be exempt from Parts 2,
3, and 4 of Title I of ERISA and, therefore, participation in the Plan is
limited to a select group of management and highly compensated employees, within
the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

 

Section 1.3            Employers.

 

(a)           After the Effective Date, any Subsidiary of the Company that is
not then an Employer may adopt the Plan with the Company’s consent as described
in Section 13.12.

 

(b)           Each Employer shall be liable to the Company for an amount equal
to the Plan benefits earned by its Eligible Employees.  Where an Eligible
Employee has been employed by more than one Employer, the Plan Administrator
shall allocate the liability to the Company associated with that Eligible
Employee’s Plan benefits among his or her Employers.  The Plan Administrator
shall establish procedures for determining the time at which and manner in which
the Employers shall pay this liability to the Company.

 

Section 1.4            Effective Date.  The Plan was adopted effective as of
January 1, 2013 (the “Effective Date”).  The Plan hereby is amended and restated
effective as of January 1, 2015 (the “Restatement Effective Date”).

 

Section 1.5            Transfer of Liabilities from Abbott Laboratories Plan. 
As part of the Separation and Distribution Agreement by and between Abbott
Laboratories and AbbVie Inc. dated as of November 28, 2012, Abbott and AbbVie
entered into the Employee Matters Agreement dated as of December 31, 2012 (the
“EMA”).  In accordance with the EMA, all liabilities for AbbVie Employees (as
defined in the EMA) under the Abbott Laboratories Deferred Compensation Plan
were transferred to the Plan and the Plan became liable to pay all such benefits
to such participants.  Supplement A to the Plan sets forth the additional
rules applicable to the transferred benefits and transferred participants.

 

ARTICLE II
DEFINITIONS

 

When used in this Plan, unless the context clearly requires a different meaning,
the following words and terms shall have the meanings set forth below.  Whenever
appropriate, words used in

 

1

--------------------------------------------------------------------------------


 

the singular shall be deemed to include the plural, and vice versa, and the
masculine gender shall be deemed to include the feminine gender.

 

Section 2.1            Account.  “Account(s)” means the account(s) established
for record keeping purposes for each Participant pursuant to Article VI.

 

Section 2.2            Base Compensation.  “Base Compensation” means, subject to
the last sentence of this Section, the Participant’s total compensation earned
in a Plan Year for personal service actually rendered to an Employer, before
deductions for (a) Deferral Elections made pursuant to Section 4.1 or
(b) contributions made on the Participant’s behalf to any Employer Savings Plan
or to any cafeteria plan under Section 125 of the Internal Revenue Code of 1986,
as amended (the “Code”), maintained by an Employer.  “Base Compensation” for
Plan purposes excludes Sales-Related Compensation, Eligible Bonuses, all other
bonuses, commissions, relocation expenses, reimbursements, expense allowances,
fringe benefits (cash or noncash), welfare benefits (whether or not those
amounts are includible in gross income) and other non-regular forms of
compensation.

 

Section 2.3            Beneficiary.  “Beneficiary” means the person, persons or
entity designated by the Participant to receive any benefits payable under the
Plan pursuant to Article IX.

 

Section 2.4            Board of Review.  “Board of Review” means the AbbVie
Employee Benefit Board of Review appointed and acting under the AbbVie Pension
Plan and having the powers and duties described in this Plan.

 

Section 2.5            Company.  “Company” means AbbVie Inc., its successors,
any organization into which or with which AbbVie Inc. may merge or consolidate
or to which all or substantially all of its assets may be transferred.

 

Section 2.6            Deferral Election.  “Deferral Election” means an election
under the Plan by a Participant to defer the receipt of a portion of his or her
Eligible Compensation made on a Deferral Election Form.

 

Section 2.7            Deferral Election Form.  “Deferral Election Form” means
the form provided to the Participant by the Plan pursuant to Section 4.1 on
which the Participant makes his or her Deferral Election.

 

Section 2.8            Deferral Account.  “Deferral Account(s)” means the
account(s) established for record keeping purposes for each Participant’s
Deferral Election pursuant to Section 6.1.

 

Section 2.9            Disability.  The date of “Disability” of a Participant
means the date on which the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, eligible to receive income replacement benefits for a period of six or
more months under the terms of the AbbVie Long-Term Disability Plan (“LTD Plan”)
or, for a Participant whose Employer does not participate in the LTD Plan, such
similar accident and health plan in which his or her Employer participates.

 

2

--------------------------------------------------------------------------------


 

Section 2.10          Distribution Election.  “Distribution Election” is defined
in Section 4.3(a).

 

Section 2.11          Distribution Election Form.  “Distribution Election Form”
means the form provided to the Participant by the Plan pursuant to Section 4.3
on which the Participant specifies the time at which the amounts credited to one
of the Participant’s Account(s) are to be distributed and their method of
payment.

 

Section 2.12          Effective Date.  “Effective Date” and “Restatement
Effective Date” are defined in Section 1.4.

 

Section 2.13          Eligibility Date.  “Eligibility Date” is defined in
Section 3.1(b).

 

Section 2.14          Eligible Bonus.  “Eligible Bonus” means an annual cash
incentive bonus for a Plan Year that the Plan Administrator, or its delegate,
has designated as being eligible for deferral under the Plan.  As of the
Restatement Effective Date, cash bonuses paid to Eligible Employees under the
AbbVie Cash Profit Sharing Plan, the AbbVie Incentive Plan, the AbbVie
Managerial Incentive Plan, the AbbVie Management Incentive Plan, the AbbVie
Performance Incentive Plan, or any other similar Employer-sponsored annual
incentive bonus plan with a performance period commencing on January 1 and
ending on December 31 of the applicable Plan Year are eligible for deferral
under the Plan.

 

Section 2.15          Eligible Compensation.  “Eligible Compensation” means the
Participant’s Base Compensation, Sales-Related Compensation and Eligible
Bonus(es).

 

Section 2.16          Eligible Employee.  “Eligible Employee” means any person
employed by an Employer who is both:

 

(i)            a United States employee or an expatriate who is based and paid
in the United States; and

 

(ii)           shown as having a grade level of 20 (or equivalent level of
compensation if on a different pay grade system) or higher on his or her
Employer’s Human Resource System;

 

and who is not:

 

(a)           both a corporate officer of the Company and designated as eligible
to participate in the AbbVie Supplemental Savings Plan, except as contemplated
by Section 3.1 hereof for the Plan Year in which the person is first named a
corporate officer;

 

(b)           an individual who provides services to an Employer under a
contract, arrangement or understanding with either the individual directly or
with an agency or leasing organization that treats the individual as either an
independent contractor or an employee of such agency or leasing organization,
even if such individual is subsequently determined (by an Employer, the Internal
Revenue Service, any other governmental agency, judicial action, or otherwise)
to

 

3

--------------------------------------------------------------------------------


 

have been a common law employee of an Employer rather than an independent
contractor or employee of such agency or leasing organization; or

 

(c)           any Employee who is employed by an Employer located in Puerto
Rico, other than any person designated as a “U.S. Expatriate” on the records of
an Employer.

 

For all Plan purposes, an individual shall be an “Eligible Employee” for any
Plan Year only if during that Plan Year an Employer treats that individual as
its employee for purposes of employment taxes and wage withholding for Federal
income taxes, even if such individual is subsequently determined (by an
Employer, the Internal Revenue Service, any other governmental agency, judicial
action, or otherwise) to have been a common law employee of an Employer in that
Plan Year.

 

Section 2.17          Employer.  “Employer” shall mean the Company, the
participating Employers on the Effective Date, and any Subsidiary of the Company
that subsequently adopts the Plan in the manner provided in Section 13.12.

 

Section 2.18          Employer Contribution.  “Employer Contribution” means the
contribution deemed to have been made by an Employer pursuant to Section 5.1.

 

Section 2.19          Employer Contribution Account.  “Employer Contribution
Account(s)” means the account(s) established for record keeping purposes for
each Participant’s Employer Contributions pursuant to Section 6.1.

 

Section 2.20          Employer Savings Plan.  “Employer Savings Plan” means any
defined contribution retirement plan that is maintained by an Employer,
qualified under Code Section 401(a), and includes a cash or deferred arrangement
under Code Section 401(k).  The term shall specifically include, but not be
limited to, the AbbVie Savings Plan.

 

Section 2.21          ERISA.  “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

Section 2.22          Hardship Distribution.  “Hardship Distribution” is defined
in Section 8.5(a).

 

Section 2.23          In-Service Distribution.  “In-Service Distribution” is
defined in Section 4.3.

 

Section 2.24          Initial Election.  “Initial Election” is defined in
Section 4.3(a).

 

Section 2.25          Investment Election.  “Investment Election” is defined in
Section 4.2(a).

 

Section 2.26          Investment Election Form.  “Investment Election Form”
means the form provided to the Participant by the Plan pursuant to Section 4.2
on which the Participant specifies the Investment Funds in which the
Participant’s Account(s) are to be deemed to be invested.

 

4

--------------------------------------------------------------------------------


 

Section 2.27          Investment Fund(s).  “Investment Fund(s)” means one or
more of the funds selected by the Plan Administrator pursuant to Section 4.2.

 

Section 2.28          Investment Fund Subaccounts.  “Investment Fund
Subaccounts” is defined in Section 6.1(b).

 

Section 2.29          Matching DCP Deferral.  “Matching DCP Deferral” for a
Participant for a Plan Year is an amount equal to the total dollar amount of the
Participant’s deferrals for the Plan Year pursuant to Employee Deferral
Elections under Section 4.1(b), but in no event shall a Participant’s Matching
DCP Deferral for a Plan Year exceed the amount by which (a) the total of the
Participant’s Base Compensation plus Sales-Related Compensation for the Plan
Year up to the limit on compensation as defined in Code Section 401(a)(17)
exceeds (b) the total of the Participant’s Base Compensation plus Sales-Related
Compensation for the Plan Year less the total dollar amount deferred pursuant to
Employee Deferral Elections under Section 4.1(b) for the Plan Year.

 

Section 2.30          Participant.  “Participant” means any Eligible Employee
who elects to participate in this Plan by filing a Deferral Election, Investment
Fund Election, and Distribution Election as provided in Article IV or is a
Transferred Participant or a Post-Distribution Participant.

 

Section 2.31          Plan.  “Plan” means the AbbVie Deferred Compensation Plan.

 

Section 2.32          Plan Administrator.  “Plan Administrator” means the Board
of Review.

 

Section 2.33          Plan Year.  “Plan Year” means a twelve-month period
beginning January 1 and ending the following December 31.

 

Section 2.34          Post-Distribution Participant.  “Post-Distribution
Participant” means: (a) a Post-Distribution AbbVie Employee (as defined in the
EMA) who (i) was an employee of Abbott or its subsidiary as of immediately prior
to the Separation (as defined in the Separation Agreement) and is transferred to
or hired by AbbVie or its Subsidiary after the Separation (as defined in the
Separation Agreement), and (ii) had the liabilities associated with his or her
account balances in the Abbott Deferred Compensation transferred to this Plan in
accordance with Supplement A; and (b) any other individual on whose behalf
liabilities are transferred from the Abbott Deferred Compensation Plan to the
Plan in accordance with Supplement A in connection with an employment transfer
during the Transition Period (as defined in the EMA).

 

Section 2.35          Rate of Return.  “Rate of Return” means, for each
Investment Fund, an amount equal to the net gain or net loss (expressed as a
percentage) on the assets of that Investment Fund.

 

Section 2.36          Retirement.  “Retirement” means a Termination of
Employment after having satisfied the age and service requirements of subsection
(a) or (b) below, as applicable:

 

(a)           With respect to Participants covered by the AbbVie Pension Plan
(the “Pension Plan”):

 

5

--------------------------------------------------------------------------------


 

(i)            for any Transferred Participant or Post-Distribution Participant
who has an Old Formula Benefit (as defined in the Pension Plan), the date on
which the Participant attains age 50 and completes 10 years of “vesting service”
(as such term is described in the Pension Plan); or

 

(ii)           for any Transferred Participant or Post-Distribution Participant
who does not have an Old Formula Benefit (as defined in the Pension Plan) under
the Pension Plan and any Participant who does not fall into the preceding
categories hired by AbbVie on or after the Effective Date, the date on which the
Participant attains age 55 and completes 10 years of “vesting service” (as such
term is described in the Pension Plan).

 

(b)           With respect to Participants covered by the AbbVie Pension Plan
for Former BASF and Former Solvay Employees, the date on which the Participant
attains age 55 and completes 5 years of vesting service (as such term is
described in the AbbVie Pension Plan for Former BASF and Former Solvay
Employees).

 

Section 2.37          Sales-Related Compensation.  “Sales-Related Compensation”
means, subject to the last sentence of this Section, the Participant’s sales
bonuses, sales incentives and sales commissions earned in a Plan Year from an
Employer, before deductions for (a) Deferral Elections made pursuant to
Section 4.1 or (b) contributions made on the Participant’s behalf to any
Employer Savings Plan or to any cafeteria plan under Code Section 125 maintained
by an Employer.  “Sales-Related Compensation” for Plan purposes excludes Base
Compensation, Eligible Bonuses, and all other compensation not specifically
categorized as a sales bonus, sales incentive or sales commission.

 

Section 2.38          Separation Date.  “Separation Date” has the meaning set
forth in the Separation Agreement.

 

Section 2.39          Subsequent Election.  “Subsequent Election” is defined in
Section 4.3(c).

 

Section 2.40          Subsidiary.  “Subsidiary” means any corporation, limited
liability company, partnership, joint venture, or business trust organized in
the United States 50 percent or more of the voting stock of which is owned,
directly or indirectly, by the Company.

 

Section 2.41          Termination of Employment.  “Termination of Employment”
means the cessation of a Participant’s services as an employee, whether
voluntary or involuntary, for any reason other than death; provided, that the
Participant shall not be considered to have terminated employment for purposes
of the Plan until he or she would be considered to have incurred a “separation
from service” from the Employer within the meaning of Code Section 409A.

 

Section 2.42          Transferred Participant.  “Transferred Participant” means
an AbbVie Employee (as defined in the EMA), excluding a Post-Distribution AbbVie
Employee (as defined in the EMA), who accepts an offer of employment or
continues employment with or is transferred to AbbVie or one of its Subsidiaries
under the Separation Agreement on or immediately after the Separation Date.

 

Section 2.43          Unforeseeable Emergency.  “Unforeseeable Emergency” means
a severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the

 

6

--------------------------------------------------------------------------------

 

Participant’s spouse or a dependent of the Participant, loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant as determined by the Plan Administrator.

 

ARTICLE III
PARTICIPATION

 

Section 3.1            Participation.

 

(a)           Except as provided in Section 3.1(b) and (c), an Eligible Employee
may become a Participant by making a Deferral Election, Investment Fund
Election, and Distribution Election pursuant to Article IV on or before the
deadline set by the Plan Administrator pursuant to Section 4.4.

 

(b)           A newly hired individual who is an Eligible Employee shall become
eligible to participate in the Plan on the first day of the month next following
the month after the individual’s date of hire (the “Eligibility Date”); provided
that in no event shall such individual begin to participate in the plan later
than 90 days following his or her date of hire.  Notwithstanding the election
requirements of Section 3.1(a), a newly Eligible Employee who was not eligible
to participate in any other plan that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) may make a Deferral Election, Investment Fund
Election and Distribution Election pursuant to Article IV within the 30-day
period immediately following the Eligibility Date.  Any such election shall
become effective for Eligible Compensation earned no earlier than the first
payroll period commencing after receipt of the election by the Plan
Administrator and shall be irrevocable for the remainder of the Plan Year.

 

(c)           An individual who becomes an Eligible Employee as a result of a
job promotion or transfer may make a Deferral Election, Investment Fund Election
and Distribution Election pursuant to Article IV only with respect to Eligible
Compensation to be earned in the Plan Year next following the year of such
promotion or transfer.  Any such election shall be made in accordance with
Article IV and shall become effective for Eligible Compensation earned in the
Plan Year following the year in which the election is made.

 

(d)           Participation of Transferred Participants and Post-Distribution
Participants shall be governed by Supplement A.

 

Section 3.2            Termination of Participation.  A Participant who ceases
to be an Eligible Employee due to a Termination of Employment will remain a
Participant but (i) may no longer make Deferral Elections with respect to any
Plan Year following the year of such termination and (ii) all deferrals under
the Plan shall cease as of the date of the Participant’s Termination of
Employment.  A Participant who ceases to be an Eligible Employee due to a job
promotion (or demotion) may no longer make Deferral Elections with respect to
any Plan Year following the year of such promotion or demotion but the
Participant’s Deferral Elections for the Plan Year in which such promotion or
demotion occurs shall remain irrevocable.  A Participant shall remain a
Participant until (i) his or her death or (ii) his or her Accounts have been
distributed.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV
ELECTION FORMS

 

Section 4.1            Deferral Elections.

 

(a)           Participants shall make their Deferral Elections annually on a
form provided by the Plan Administrator (a “Deferral Election Form”). Each
Deferral Election shall apply to only a single Plan Year.

 

(b)           On his or her Deferral Election Form, the Participant shall
specify the amount (expressed as a percentage) of his or her Base Compensation,
the amount (expressed as a percentage) of his or her Sales-Related Compensation,
and the amount (expressed as a percentage) of his or her Eligible Bonuses that
the Participant elects to defer for that Plan Year together with such other
information as the Plan Administrator may, in its sole and absolute discretion,
require.

 

(c)           For any Plan Year, a Participant may elect to defer:

 

(i)            five percent (5%) to seventy-five percent (75%) of his or her
Base Compensation (in whole percentage increments),

 

(ii)           five percent (5%) to seventy-five percent (75%) of his or her
Sales-Related Compensation (in whole percentage increments), and

 

(iii)          five percent (5%) to seventy-five percent (75%) of his or her
Eligible Bonus(es) (in whole percentage increments);

 

provided, however, that in no event may a Participant elect to defer his or her
Eligible Compensation to the extent that his or her remaining compensation would
be insufficient to satisfy all applicable withholding taxes and contributions
required under Employer-sponsored benefit plans in which the Participant
participates.

 

(d)           A Participant may not revoke his or her Deferral Election at any
time after the deadline for making such Deferral Election set by the Plan
Administrator pursuant to Section 4.4.

 

Section 4.2            Investment Elections.  The Plan Administrator shall, from
time to time, make available investment options (the “Investment Funds”) that
serve as benchmark funds for the amounts a Participant defers under the Plan.  A
Participant’s Plan deferrals shall not actually be invested in the Investment
Funds and the Participant shall not be considered a shareholder of any of the
Investment Funds he or she selects by virtue of participation in the Plan. 
Instead, the Participant’s Plan deferrals shall be considered invested in, and
his or her Plan Account shall reflect such Investment Fund’s Rate of Return. A
Participant’s election of investments shall be subject to the following rules:

 

(a)           Participants shall make their investment elections on an
Investment Election Form provided by the Plan Administrator (an “Investment
Election”).

 

8

--------------------------------------------------------------------------------


 

(b)           The Investment Election Form completed by the Participant shall
apply only to the Eligible Compensation being deferred in a single Plan Year and
shall specify the Investment Funds in which the deferrals for each such Plan
Year are to be deemed to be invested, and the portion (expressed in whole
percentage increments) of the deferrals for such Plan Year that are to be deemed
to be invested in each such Investment Fund, and shall continue in effect until
revoked or changed as permitted by the Plan Administrator.

 

Section 4.3            Distribution Elections.

 

(a)           Participants shall make their distribution elections in accordance
with the Distribution Election Form provided by the Plan Administrator (a
“Distribution Election”) as permitted or required by such form.  Each
Distribution Election (the “Initial Election”) shall apply only to the Eligible
Compensation being deferred in a single Plan Year and must be made by the
deadline set by the Plan Administrator pursuant to Section 4.4, at which time
the Initial Election shall be irrevocable, subject to Section 4.3(c).

 

(b)           On the Distribution Election Form:

 

(i)            Mandatory Retirement Election.  In all cases, the Participant
shall select the method of payment from among the methods of payment described
in Section 8.3(a) to apply in the event payment is made upon Retirement pursuant
to this Distribution Election in accordance with Section 8.3 or 8.4 or upon
Disability in accordance with Section 8.7.

 

(ii)           Optional In-Service Distribution Election.  The Participant shall
also have the option to elect that the Eligible Compensation being deferred for
that Plan Year shall be paid to the Participant while he or she is still
employed by an Employer (an “In-Service Distribution”).  If the Participant
elects to receive an In-Service Distribution of the Eligible Compensation being
deferred, then the Participant shall also select the year in which the payments
are to be made.  A Participant may not elect to receive an In-Service
Distribution in a Plan Year that is less than two (2) years after the end of the
Plan Year in which the Eligible Compensation is earned.

 

(c)           Notwithstanding anything to the contrary in Section 4.3, a
Participant may change the form of distribution or his or her Distribution
Election (a “Subsequent Election”) to the extent permitted by the Plan
Administrator and Code Section 409A(a)(4)(C), including the requirements that
such Subsequent Election:

 

(i)            shall not take effect until at least 12 months after the date on
which the Subsequent Election is filed with the Plan Administrator;

 

(ii)           shall result in the first distribution subject to such Subsequent
Election being made at least five years after the date such distribution would
otherwise have been paid pursuant to the previous election; and

 

(iii)          shall be filed with the Plan Administrator at least 12 months
before the date the first scheduled distribution is to be paid pursuant to the
previous election.

 

9

--------------------------------------------------------------------------------


 

Section 4.4            Deadline for Submitting Election Forms.  The Plan
Administrator may set a deadline or deadlines for the receipt of the election
forms required under the Plan; provided, however, that, except as provided in
Section 3.1(b), such forms must be filed on or before the end of the year
immediately preceding the Plan Year for which it is to be effective.

 

ARTICLE V
EMPLOYER CONTRIBUTIONS

 

Section 5.1            Employer Contributions.  Each Participant who makes a
Deferral Election will be credited with an Employer Contribution equal to 5% of
the Participant’s Matching DCP Deferral.  The Plan Administrator may, however,
in his or her discretion, otherwise set the amount of the Employer Contribution,
subject to and not in excess of applicable limits imposed by the Internal
Revenue Service.

 

Section 5.2            Allocation of Employer Contributions.  A Participant’s
Employer Contribution for a Plan Year shall be allocated among the same
Investment Funds and in the same proportion as the Participant has elected for
his or her deferrals for that Plan Year.

 

Section 5.3            Distribution of Employer Contributions.  An Employer
Contribution for a Plan Year shall be distributed to the Participant according
to the election made by the Participant governing his or her deferrals for that
same Plan Year.

 

ARTICLE VI
MAINTENANCE AND CREDITING OF ACCOUNTS

 

Section 6.1            Maintenance of Accounts.

 

(a)           The Plan shall maintain a separate Account for each Deferral
Election (a “Deferral Account”) made by a Participant and each Employer
Contribution (an “Employer Contribution Account”) made for a Participant.  A
Participant’s Accounts shall reflect the Participant’s Investment Fund Elections
and Distribution Elections made pursuant to Article IV, any Employer
Contributions made on behalf of the Participant pursuant to Article V,
adjustments to the Account made pursuant to this Article VI, and distributions
made with respect to the Account pursuant to Article VIII.  The Accounts shall
be used solely as a device for the measurement and determination of the amounts
to be paid to the Participants pursuant to this Plan and shall not constitute or
be treated as a trust fund of any kind.

 

(b)           Each Account shall be divided into separate subaccounts
(“Investment Fund Subaccounts”), each of which corresponds to the Investment
Fund selected by the Participant pursuant to Section 4.2(b).

 

Section 6.2            Crediting of Accounts.

 

(a)           No later than five (5) business days following the end of each pay
period, the Plan shall credit each Participant’s Investment Fund Subaccounts to
reflect amounts deferred from the Participant’s Eligible Compensation during
that pay period and the Investment Fund Election made by the Participant with
respect to that Eligible Compensation.

 

10

--------------------------------------------------------------------------------


 

(b)           At the end of each Plan Year, the Plan shall credit each
Participant’s Investment Fund Subaccounts to reflect any Employer Contribution
deemed to have been made on behalf of the Participant for that Plan Year and the
allocation of that contribution among the Investment Funds pursuant to
Section 4.2.

 

(c)           The Plan Administrator shall adjust each Investment Fund
Subaccount to reflect any transfers under the Plan to or from that Investment
Fund Subaccount, as of the end of each business day to reflect any distributions
under the Plan made with respect to that Investment Fund Subaccount, and the
Rate of Return on the related Investment Fund.

 

Section 6.3  Statement of Accounts.  Each Participant shall be issued quarterly
statements of his or her Account(s) in such form as the Plan Administrator deems
desirable, setting forth the balance to the credit of such Participant in his or
her Account(s) as of the end of the most recently completed quarter.

 

ARTICLE VII
VESTING AND FORFEITURES

 

Section 7.1            Deferral Accounts.  A Participant’s Deferral Accounts
shall be one hundred percent (100%) vested and non-forfeitable at all times.

 

Section 7.2            Employer Contribution Account.

 

(a)           A Participant’s Employer Contribution Account shall become one
hundred percent (100%) vested and non-forfeitable when the matching
contributions made by the Participant’s Employer on behalf of the Participant
under the Employer Savings Plan in which the Participant participates become one
hundred percent (100%) vested and non-forfeitable.

 

(b)           If a Participant’s employment with the Employers terminates
(whether voluntarily or involuntarily) before the matching contributions made by
the Participant’s Employer on behalf of the Participant under the Employer
Savings Plan in which the Participant participates become one hundred percent
(100%) vested and non-forfeitable, then the Participant shall forfeit his or her
related Employer Contribution Account.

 

ARTICLE VIII
DISTRIBUTION OF BENEFITS

 

Section 8.1            Distribution of Benefits in the Event of a Termination of
Employment.  If a Participant elects to receive his or her Plan benefits as an
In-Service Distribution, then in the event of that Participant’s Termination of
Employment (other than due to Retirement) prior to receiving that In-Service
Distribution, the Company shall pay that Participant’s Plan benefits in a
lump-sum to the Participant within 90 days following his or her Termination of
Employment.  If a Participant elects to receive his or her Plan benefits upon
Retirement, then in the event of that Participant’s Termination of Employment
prior to the date the Participant attains eligibility for Retirement, the
Company shall pay that Participant’s Plan benefits in a lump-sum to the
Participant within 90 days following his or her Termination of Employment.

 

11

--------------------------------------------------------------------------------


 

Section 8.2            In-Service Distributions.  Subject to the provisions of
Section 8.6, the Company shall pay In-Service Distributions in a lump-sum to the
Participant on the first business day in February of the year designated by the
Participant on his or her Distribution Election Form.

 

Section 8.3            Distribution of Benefits in the Event of Retirement.

 

(a)           If, pursuant to Section 4.3, a Participant has elected to receive
his or her Plan benefits for a Plan Year upon his or her Retirement, then the
Company shall pay the Participant his or her Plan benefits commencing on the
first business day in February next following the date of the Participant’s
Retirement in any of the following forms pursuant to the Participant’s Initial
Election or Subsequent Election, as applicable:

 

(i)            in substantially equal quarterly or annual installments to the
Participant over fifteen (15) years; or

 

(ii)           in substantially equal quarterly or annual installments to the
Participant over ten (10) years; or

 

(iii)          in substantially equal quarterly or annual installments to the
Participant over five (5) years; or

 

(iv)          in a lump-sum; or

 

(v)           if no such election is on file with the Plan Administrator, in
substantially equal quarterly installments to the Participant over ten
(10) years.

 

Quarterly installments shall be paid on the first business day of each calendar
quarter and annual installments shall be paid on the first business day of each
calendar year.

 

(b)           Notwithstanding the provisions of Section 8.3(a), in the event
that, as of the date of the Participant’s Retirement, the Participant’s benefits
under the Plan do not exceed, in the aggregate, $15,500, the Participant’s
benefits shall be paid to the Participant in a lump-sum.

 

Section 8.4            Distribution of Benefits on the Earlier to Occur of a
Participant’s Retirement or a Specified Date.

 

If a Participant has elected to receive his or her Plan benefits on a specified
date pursuant to Section 4.3(b)(ii), if the Participant’s Retirement occurs
prior to such specified date,

 

(a)           For amounts deferred for a Transferred Participant or a
Post-Distribution Participant with respect to Plan Years beginning prior to
January 1, 2008, the Company shall pay the Transferred Participant or the
Post-Distribution Participant his or her Plan benefits in a lump sum on the
first business day in February next following the Participant’s Retirement; and

 

(b)           For amounts deferred for a Transferred Participant or a
Post-Distribution Participant with respect to Plan Years beginning on or after
January 1, 2008, and for amounts deferred for a Participant hired by an Employer
on or after the Effective Date of the Plan, the

 

12

--------------------------------------------------------------------------------


 

Company shall pay the Participant his or her Plan benefits in accordance with
Section 8.3(a), subject to Section 8.3(b).

 

Section 8.5            Distributions Due to Unforeseeable Emergency.

 

(a)           A Participant may receive the early payment of all or part of the
balance in his or her Account(s) in the event of an Unforeseeable Emergency (a
“Hardship Distribution”) subject to the following restrictions:

 

(i)            The Participant has requested the Hardship Distribution from the
Plan Administrator on a form provided by or in the format requested by the Plan
Administrator;

 

(ii)           The Plan Administrator has determined that an Unforeseeable
Emergency has occurred;

 

(iii)          The Plan Administrator determines the amount of the Hardship
Distribution, which amount will be limited to the amount reasonably necessary to
satisfy the emergency need (including any amounts necessary to pay any Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the Hardship Distribution); and

 

(iv)          The Hardship Distribution shall be distributed in a lump-sum
within 30 days following determination by the Plan Administrator of the amount
of the Hardship Distribution.

 

(b)           The circumstances that would constitute a Unforeseeable Emergency
will depend on the facts and circumstances of each case, but, in any case, a
Hardship Distribution may not be made to the extent that such hardship may be
relieved through (i) reimbursement or compensation by insurance or otherwise,
(ii) liquidation of the Participant’s assets, to the extent that liquidation of
the Participant’s assets would not itself cause severe financial hardship, or
(iii) by cessation of deferrals under this Plan in compliance with Code
Section 409A.

 

Section 8.6            Distribution of Benefits in the Event of Death.  In the
event of a Participant’s death prior to the complete distribution of his or her
Accounts, the Company shall distribute his or her total Plan benefits to his or
her Beneficiary in a lump sum within 90 days after the date of the Participant’s
death.

 

Section 8.7            Distribution of Benefits in the Event of Disability.  In
the event of a Participant’s Disability, the Company shall pay the Participant
his or her Plan benefits commencing on the first business day in February next
following the date of the Participant’s Disability in the form set forth below:

 

(a)           For any Participant who has elected to receive his or her Plan
benefits upon Retirement, pursuant to the Participant’s Distribution Election to
receive his or her Plan benefits in one of the Retirement forms permitted under
Section 8.3(a), subject to Section 8.3(b).

 

13

--------------------------------------------------------------------------------

 

(b)           For a Participant who has elected to receive his or her Plan
benefits as an In-Service Distribution, if the Participant’s Disability occurs
prior to the date specified in such Distribution Election:

 

(i)            For amounts deferred for a Transferred Participant or a
Post-Distribution Participant with respect to Plan Years beginning on or
subsequent to January 1, 2008, or for amounts deferred for a Participant hired
by an Employer on or after the Effective Date of the Plan, pursuant to the
Participant’s Distribution Election to receive his or her Plan benefits in one
of the Retirement forms permitted under Section 8.3(a), subject to
Section 8.3(b).

 

(ii)           For amounts deferred for a Transferred Participant or a
Post-Distribution Participants with respect to all Plan Years beginning prior to
January 1, 2008, pursuant to the Participant’s Distribution Election to receive
his or her Plan benefits in a lump sum under Section 4.3(b)(ii).

 

Section 8.8            Postponing or Amending Distributions.  A Participant may
postpone a scheduled distribution or amend the form of distribution specified in
Section 8.2, Section 8.3(a) or Section 8.4 only by making a Subsequent Election
pursuant to the terms of Section 4.3(c).

 

Section 8.9            Distribution of Benefits Pursuant to a Domestic Relations
Order.  The Company shall pay all or a portion of a Participant’s Plan benefits
in a lump sum to any person other than the Participant pursuant to the terms of
a domestic relations order.  For this purpose, a domestic relations order means
a judgment, decree or order (including approval of a property settlement
agreement) which relates to the provision of child support, alimony payments, or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant and which is made pursuant to a state domestic relations law
(including a community property law).

 

ARTICLE IX
BENEFICIARY DESIGNATION

 

Section 9.1            Beneficiary Designation.  Each Participant shall have the
right, at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a designation with the Plan
Administrator, on such form and in accordance with such procedures as the Plan
Administrator may establish from time to time.

 

Section 9.2            Failure to Designate a Beneficiary.  If a Participant or
Beneficiary fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant’s Beneficiary shall be deemed to be, in the following
order:

 

(a)                                 to the spouse of such person, if any; or

 

(b)                                 to the deceased person’s estate.

 

Section 9.3            Facility of Payment.  When, in the Plan Administrator’s
opinion, a Participant or Beneficiary is under a legal disability or is
incapacitated in any way so as to be

 

14

--------------------------------------------------------------------------------


 

unable to manage his or her financial affairs, the Plan Administrator may make
any benefit payments to the Participant or Beneficiary’s legal representative,
or spouse, or the Plan Administrator may apply the payment for the benefit of
the Participant or Beneficiary in any way the Plan Administrator considers
advisable, in each case, without subjecting the Participant or Beneficiary to
accelerated taxation and/or tax penalties under Code Section 409A.

 

ARTICLE X
ADMINISTRATION OF PLAN

 

Section 10.1          Plan Administrator.  The Board of Review, or such person
as the Board of Review shall designate pursuant to Section 10.3, shall serve as
the Plan Administrator of the Plan. The administration of the Plan shall be
under the supervision of the Plan Administrator. It shall be a principal duty of
the Plan Administrator to see that the Plan is carried out, in accordance with
its terms, for the exclusive benefit of persons entitled to participate in the
Plan without discrimination among them. Benefits under the Plan shall be paid
only if the Plan Administrator decides, in his or her discretion, that the
applicant is entitled to them. The Plan Administrator will have full power to
administer the Plan in all of its details, subject to applicable requirements of
law. For this purpose, the Plan Administrator’s powers will include but will not
be limited to, the following authority, in addition to all other powers provided
by this Plan:

 

(a)                                 To make and enforce such rules and
regulations as it deems necessary or proper for the efficient administration of
the Plan, including the establishment of any claims procedures that may be
required by applicable provisions of law;

 

(b)                                 To exercise discretion in interpreting the
Plan, any interpretation to be reviewed under the arbitrary and capricious
standard;

 

(c)                                  To exercise discretion in deciding all
questions concerning the Plan and the eligibility of any person to participate
in the Plan; such decision to be reviewed under the arbitrary and capricious
standard;

 

(d)                                 To appoint such agents, counsel,
accountants, consultants and other persons as may be required to assist in
administering the Plan;

 

(e)                                  To allocate and delegate its
responsibilities under the Plan and to designate other persons to carry out any
of its responsibilities under the Plan, any such allocations, delegation or
designation to be in writing;

 

(f)                                   To determine the amount and type of
benefits to which any Participant or Beneficiary shall be entitled hereunder,
including the method and date for all valuations under the Plan;

 

(g)                                  To receive from the Employers and from
Participants such information as shall be necessary for the proper
administration of the Plan or any of its programs;

 

(h)                                 To maintain or cause to be maintained all
the necessary records for the administration of the Plan;

 

15

--------------------------------------------------------------------------------


 

(i)                                     To receive, review and keep on file (as
it deems convenient and proper) reports of benefit payments made by the Plan;

 

(j)                                    To determine and allocate among the
Employers the liability to the Company associated with Plan benefits in
accordance with Section 1.3 and to determine the time at which and manner in
which that liability shall be paid to the Company;

 

(k)                                 To make, or cause to be made, equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(l)                                     To do all other acts which the Plan
Administrator deems necessary or proper to accomplish and implement its
responsibilities under the Plan.

 

Section 10.2          Reliance on Tables, etc.  In administering the Plan, the
Plan Administrator will be entitled to the extent permitted by law to rely
conclusively on all tables, valuations, certificates, opinions and reports which
are furnished by, or in accordance with the instructions of accountants,
counsel, or other experts employed or engaged by the Plan Administrator.

 

Section 10.3          Delegation.  The Board of Review shall have the authority
to appoint another corporation or one or more other persons to serve as the Plan
Administrator hereunder, in which event such corporation or person(s) shall
exercise all of the powers, duties, responsibilities, and obligations of the
Plan Administrator hereunder.

 

Section 10.4          Operations.  The day to day operation of the Plan will be
handled by the person(s) designated by the Plan Administrator.

 

Section 10.5          Uniform Rules.  The Plan Administrator shall administer
the Plan on a reasonable and nondiscriminatory basis and shall apply uniform
rules to all similarly situated Participants.

 

Section 10.6          Plan Administrator’s Decisions Final.  Any interpretation
of the provisions of the Plan (including, but not limited to, the provisions of
any of its programs) and any decision on any matter within the discretion of the
Plan Administrator made by the Plan Administrator in good faith shall be binding
on all persons. A misstatement or other mistake of fact shall be corrected when
it becomes known and the Plan Administrator shall make such adjustment on
account thereof as it considers equitable and practicable. Neither the Plan
Administrator nor any Employer shall be liable in any manner for any
determination of fact made in good faith.

 

ARTICLE XI
CLAIMS FOR BENEFITS

 

Section 11.1          Claims and Review Procedures.  The Plan Administrator
shall adopt procedures for the filing and review of claims in accordance with
Section 503 of ERISA.

 

16

--------------------------------------------------------------------------------


 

ARTICLE XII
AMENDMENT AND TERMINATION OF PLAN

 

Section 12.1          Amendment.  The Company may amend this Plan, in whole or
in part, at any time provided, however, that no amendment shall be effective to
decrease the balance in any Account as accrued at the time of such amendment. 
Any amendment which would allow officers of the Company to participate in the
Plan shall require the approval of the AbbVie Inc. Board of Directors.  Any
amendment which increases the total cost of the Plan to the Employers in excess
of $250,000 in each of the three full calendar years next following the date of
the amendment shall be approved by the Board of Review.  The Senior Vice
President, Human Resources of the Company (or the individual holding equivalent
duties and responsibilities) shall approve all other amendments to the Plan and
the extension of the Plan to any division or Subsidiary of the Company.

 

Section 12.2          Termination.  The Board of Review may at any time
terminate the Plan with respect to future Deferral Elections.  The Board of
Review may also terminate and liquidate the Plan in its entirety; provided that
such termination and liquidation are consistent with the provisions of Code
Section 409A.  Upon any such termination, the Company shall pay to the
Participant the benefits the Participant is entitled to receive under the Plan,
determined as of the termination date, in compliance with Code Section 409A.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.1          Unfunded Plan.  This Plan is intended to be an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA and therefore meant to be exempt from
Parts 2, 3 and 4 of Title I of ERISA.  All payments pursuant to the Plan shall
be made from the general funds of the Company and no special or separate fund
shall be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.

 

Section 13.2          Nonassignability.  Except as specifically set forth in the
Plan with respect to the designation of Beneficiaries, neither a Participant nor
any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be unassignable and non-transferable.  No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

Section 13.3          Validity and Severability.  The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

17

--------------------------------------------------------------------------------


 

Section 13.4          Governing Law.  The validity, interpretation, construction
and performance of this Plan shall in all respects be governed by the laws of
the State of Illinois, without reference to principles of conflict of law,
except to the extent preempted by federal law.

 

Section 13.5          Employment Status.  This Plan does not constitute a
contract of employment or impose on the Participant or the Company any
obligation for the Participant to remain an employee of the Company or change
the status of the Participant’s employment or the policies of the Company and
its affiliates regarding termination of employment.

 

Section 13.6          Underlying Compensation and Incentive Plans and Programs. 
Nothing in this Plan shall prevent the Company from modifying, amending or
terminating the compensation or the incentive plans and programs pursuant to
which Eligible Bonuses or Eligible Compensation are earned and which are
deferred under this Plan.

 

Section 13.7          Successors of the Company.  The rights and obligations of
the Company under the Plan shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the Company.

 

Section 13.8          Waiver of Breach.  The waiver by the Company of any breach
of any provision of the Plan by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

 

Section 13.9          Notice.  Any notice or filing required or permitted to be
given to the Company under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of the
Company, directed to the attention of the Plan Administrator. Such notice shall
be deemed given as of the date of delivery, or, if delivery is made by mail, as
of the date shown on the postmark.

 

Section 13.10           Waiver of Notice.  Any notice required under the Plan
may be waived by the person entitled to such notice.

 

Section 13.11       Evidence.  Evidence required of anyone under the Plan may be
by certificate, affidavit, document or other information which the person acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties.

 

Section 13.12       Additional Employers.  Subject to the consent of the Board
of Review, any Subsidiary of the Company may adopt the Plan by filing a written
instrument to that effect with the Company.

 

Section 13.13       Section 409A.  To the extent applicable, it is intended that
the Plan comply with the provisions of Code Section 409A.  The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan to fail to satisfy Code Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Code Section 409A).  Notwithstanding
anything contained herein to the contrary, to the extent required to avoid
accelerated taxation and/or tax penalties under Code Section 409A and applicable
guidance issued thereunder, amounts that would otherwise be payable pursuant to
the Plan during the six-month period immediately following the Participant’s
Termination of Employment or Retirement

 

18

--------------------------------------------------------------------------------


 

shall instead be paid on the first business day after the date that is six
months following the Participant’s Termination of Employment or Retirement (or
upon the Participant’s death, if earlier), plus, to the extent subject to a
six-month delay, a return equal to the Rate of Return that would be achieved if
such amounts were invested in accordance with the Participant’s Investment
Elections under Section 4.2 from the respective dates on which such amounts
would otherwise have been paid until the actual date of payment.

 

19

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

TRANSFER OF LIABILITIES FROM THE

ABBOTT LABORATORIES DEFERRED COMPENSATION PLAN

 

A-1.        Purpose and Effect.  The purpose of this Supplement A is to provide
for the transfer of liabilities from the Abbott Laboratories Deferred
Compensation Plan (the “Abbott DCP”) to this Plan with respect to Transferred
Participants and Post-Distribution Participants as set forth in the EMA.

 

A-2.        Eligibility, Service and Compensation.  Transferred Participants and
Post-Distribution Participants shall (a) be eligible to participate in this Plan
to the extent they were eligible to participate in the Abbott DCP as of the
applicable Transfer Date (as defined in the EMA), and (b) receive credit for
vesting and eligibility for all service credited for those purposes under the
Abbott DCP as of the Transfer Date (as defined in the EMA) as if that service
had been rendered to AbbVie (provided that in the event that any such
Transferred Participant or Post-Distribution Participant receives a distribution
from the Abbott DCP, the value of such distribution shall be offset against
future benefits under the this Plan to the extent necessary to prevent a
duplication of benefits).  The compensation paid by Abbott and its subsidiaries
to a Transferred Participant or a Post-Distribution Participant that was
recognized under the Abbott DCP as of the Transfer Date (as defined in the EMA)
shall be credited and recognized for all applicable purposes under this Plan as
though it were compensation from AbbVie or its Subsidiaries.

 

A-3.        Matching DCP Deferral.  For purposes of determining a Transferred
Participant’s or a Post-Distribution Participant’s Matching DCP Deferrals for
the Plan Year in which such participant becomes eligible to participate in the
Plan, such participant’s deferrals and Base Compensation under the Plan shall be
prorated.

 

A-4.        Employer Contributions.  For purposes of determining the Employer
Contribution under Section 5.1 for the Plan Year in which a Transferred
Participant or a Post-Distribution Participant becomes eligible to participate
in the Plan, such participant’s Matching DCP Deferrals made under the Abbott DCP
shall not be taken into account.

 

A-5.        Initial Transfer of Liabilities from Abbott DCP.  As soon as
practicable after the Separation Date, and subject to such terms and conditions
as the Plan Administrator may establish, all liabilities attributable to
Transferred Participants shall be transferred from the Abbott DCP to this Plan. 
The Plan shall credit each such Transferred Employee’s account with (a) the
amount deferred by such individual into the Abbott DCP as of the applicable
Transfer Date, plus (b) any employer contributions, whether vested or unvested,
deemed to have been made in relation to the amount described in (a), including,
in each case, any earnings thereon.

 

A-6.        Deferral and Distribution Elections.  The Plan shall recognize,
implement and honor all deferral and distribution elections made by each
Transferred Participant under the Abbott DCP (including, but not limited to, any
election to defer any bonus earned during 2012 but paid in 2013).

 

20

--------------------------------------------------------------------------------


 

A-7.        Subsequent Transfers.  At such time or times as the Plan
Administrator and Abbott (or its delegate) shall agree, and subject to such
terms and conditions as the Plan Administrator may establish, all liabilities
attributable to Post-Distribution Participants shall be transferred from the
Abbott DCP to this Plan.  The Plan shall credit each such Post-Distribution
Participant’s account with (a) the amount deferred by such individual into the
Abbott DCP as of the applicable Transfer Date, plus (b) any employer
contributions, whether vested or unvested, deemed to have been made in relation
to the amount described in (a), including, in each case, any earnings thereon.

 

A-8.        Deferral and Distribution Elections — Post-Distribution
Participants.  Post-Distribution Participants are required to make new elections
under the Plan upon hire or transfer to AbbVie or its subsidiaries in accordance
with Section 3.1(b).  Distribution elections made under the Abbott DCP with
respect to transferred amounts described in A-7 above shall be recognized,
implemented and honored by the Plan and such amounts shall be immediately
distributable to such Post-Distribution Participants in accordance with such
elections.  Distribution elections with respect to amounts deferred under this
Plan on or after the Effective Date shall be in accordance with Section 4.3 and
other applicable provisions of this Plan.

 

A-9.        Use of Terms.  Terms used in this Supplement A have the meanings of
those terms as set forth in the Plan, unless they are defined in this Supplement
A.  All of the terms and provisions of the Plan shall apply to this Supplement A
except that where the terms of the Plan and this Supplement A conflict, the
terms of this Supplement A shall govern.

 

21

--------------------------------------------------------------------------------
